Citation Nr: 0505689	
Decision Date: 03/01/05    Archive Date: 03/15/05

DOCKET NO.  96-46 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a skin disability, 
to include chloracne, both on a direct basis and as secondary 
to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to June 
1969. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1995 rating decision of the Regional 
Office (RO) that denied service connection for PTSD and 
residuals of exposure to Agent Orange.  The second issue is 
clarified as listed on the title page of this decision.  This 
case was previously before the Board in July 2003, when it 
was remanded for additional development of the record.  As 
the requested actions have been accomplished, the case is 
again before the Board for appellate consideration.  


FINDINGS OF FACT

1.  The veteran served aboard the USS ENHANCE.

2.  The service medical records are negative for complaints 
or findings pertaining to PTSD.

3.  There is no competent medical evidence demonstrating that 
the veteran has PTSD.

4.  A skin disability was initially demonstrated years after 
the veteran's separation from service, and there is no 
competent medical evidence which links it to service.

5.  There is no evidence of record establishing that the 
veteran served in Vietnam.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.304(f) (as in 
effect before and after March 1, 1997).

2.  A chronic skin disability, to include chloracne, was not 
incurred in or aggravated by active service, and may not be 
presumed to have been so incurred.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of the VA with respect to the duties to notify 
and to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his/her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002).  In this regard, VA 
will inform the appellant of which information and evidence, 
if any, that he/she is to provide and which information and 
evidence, if any, VA will attempt to obtain on his/her 
behalf.  VA will also request that the appellant provide any 
evidence in his/her possession that pertains to the claim.  
Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  See 
38 U.S.C.A. § 5103A.

Notice

The Board notes that VA letters issued in September 2002, 
December 2003 and March 2004 apprised the appellant of the 
information and evidence necessary to substantiate his 
claims, which information and evidence, if any, that he is to 
provide, and which information and evidence, if any, VA will 
attempt to obtain on his behalf.  He was also requested to 
provide any evidence in his possession that pertains to the 
claims.  As such, the Board finds that the letter satisfied 
VA's duty to notify the veteran, as required by Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), 38 U.S.C.A. § 5103, and 38 
C.F.R. § 3.159 (2004).  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, 18 Vet. App.112 
(2004) (Pelegrini II).  However, in the present case, the 
appellant's claim was filed and initially adjudicated prior 
to enactment of the VCAA, and provision of VCAA notice as 
outlined above.  

Nevertheless, the Court in Pelegrini II noted that such 
requirement did not render a rating decision promulgated 
prior to providing the veteran full VCAA notice void ab 
initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the veteran.  In 
other words, Pelegrini II specifically noted that there was 
no requirement that the entire rating process be reinitiated 
from the very beginning.  Rather, the claimant should be 
provided VCAA notice and an appropriate amount of time to 
respond and proper subsequent VA process.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial adjudication of the claim, the 
timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini 
II.  While the Court did not specify how the Secretary can 
properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind 
may be non-prejudicial to a claimant.  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the letters provided to the veteran beginning in 
September 2002 were not given prior to the first AOJ 
adjudication of the veteran's claim, the notice was provided 
by the AOJ prior to the final transfer and certification of 
the case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  The appellant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  Therefore, 
notwithstanding Pelegrini II, to decide the appeal would not 
be prejudicial error to him.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claims.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Duty to Assist

With regard to the duty to assist, the record contains the 
veteran's service medical records, private medical records 
and VA medical records, to include the reports of VA 
examinations.  The veteran has been afforded the opportunity 
for a personal hearing on appeal.  The Board has carefully 
reviewed the veteran's statements and concludes that he has 
not identified further evidence not already of record.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.  In this regard, the 
Board points out that by letters dated in April 1995 and 
September 2002, the RO requested that the veteran provide 
more specific evidence regarding his stressors.  However, he 
did not furnish the requested information.  In Wood v. 
Derwinski, 1 Vet. App 190 (1991), the Court noted that 
"[t]he duty to assist is not always a one-way street.  If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claim.  Essentially, all available evidence that could 
substantiate the claims has been obtained.  There is no 
indication in the file that there are additional relevant 
records that have not yet been obtained.

Factual background

The service medical records are negative for complaints or 
findings pertaining to a skin and/or psychiatric disability.  
On the separation examination in June 1969, skin and 
psychiatric evaluations were normal.

The discharge certificate discloses that the veteran's 
military occupational specialty was boatswain's mate.  He 
received the National Defense Service Medal, the Vietnam 
Service Medal and the Vietnam Campaign Medal.

The veteran was admitted to a private hospital in March 1984 
for unrelated complaints.  An examination of the skin was 
unremarkable.

On VA general medical examination in May 1986, an evaluation 
of the skin revealed that the veteran had burn scars of the 
shoulder, scalp, left foot and right forehead.  No pertinent 
diagnosis was made.

The veteran submitted a claim for service connection for PTSD 
in March 1995.  He reported that he had received the Combat 
Action Ribbon.

VA outpatient treatment records show that the veteran was 
seen in the dermatology clinic in August 1993.  He reported a 
rash across his anterior chest and back of ten years 
duration.  He also complained of intensely pruritic forearms 
and arms that often woke him up from sleep.  This had also 
been present for approximately ten years.  Following an 
examination, the impressions were bilateral forearm pruritis 
of unknown etiology and telangetic macular rash of unknown 
etiology without symptoms.  

Private medical records dated from 1986 to 1994 have been 
associated with the claims folder.  It was noted in January 
1987 that Xanax was prescribed for increased anxiety 
associated with the veteran's attempts to obtain disability 
benefits.  When hospitalized in December 1994, the veteran 
admitted to some anxiety problems for which he smoked.  An 
examination of the skin revealed no rashes, lesions or 
ulcers.  No pertinent diagnosis was made.  

By letter dated in April 1995, the RO requested that the 
veteran provided additional information concerning his claim 
for service connection for PTSD.  He was asked to furnish a 
detailed description of the specific traumatic events that 
produced the stress that resulted in his claimed PTSD; 
including dates and places the incidents occurred; the unit 
to which he was assigned at the time of the alleged 
incidents; the names of friends who had died; and reports of 
treatment from private physicians.  

In a statement dated in September 1996, the veteran reported 
that he served two tours of duty in Vietnam.  He asserted 
that he served on the USS ENHANCE, which was an ocean 
minesweeper.  He alleged that while on patrol, the ship's 
primary duty was to stop the flow of arms, and that this 
involved stopping Vietnamese vessels that looked or acted in 
a suspicious manner.  He claimed that he was a member of the 
boarding party that boarded the vessels and checked them for 
shipments.  He maintained that the boarding party carried 
only small arms when boarding a vessel and that he was 
usually outnumbered as the vessel was being checked.  He 
argued that one of his main stressors was the fact that his 
best friend, J.D.M., was temporarily insane and that he had 
to provide assistance in getting him to a hospital and 
settling him in the hospital.  

The veteran also related that when he thought back to 
Vietnam, many memories flooded his mind.  He said he thought 
of battle stations where the only lights he could see were 
tracer bullets.  He asserted that he thought of minesweeping 
detail, fires on board the ship, etc.  In addition, he stated 
that when asked for a specific stressor, he could not name 
one outstanding event, as he believed it was a culmination of 
events.  

In statements received in early 1997, the veteran's mother, 
sister and L.D. reported that the veteran did not have any 
acne or rash prior to service, but that about one or two 
years after service, boils broke out on his back.  L.D. wrote 
that the veteran told her that the boils hurt and left big 
scars after they drained.  

A VA general medical examination was conducted in November 
2000.  An examination of the skin revealed only surgical 
scars.  No psychiatric abnormality was noted.  There was no 
diagnosis pertaining to either PTSD or a skin disability.

In a September 2002 letter, the RO again asked the veteran to 
provide information concerning his claimed stressors.  
Essentially, it requested the same information the veteran 
was asked to provide in the April 1995 letter.

VA outpatient treatment records dated from 1998 to 2003 have 
been associated with the claims folder.  There are no 
complaints or findings pertaining to PTSD or any skin 
disability, to include chloracne.

The veteran was afforded a VA examination of the skin in 
January 2004.  The claims folder was available for review in 
conjunction with the examination.  The veteran reported that 
at least a year after he was in Vietnam, he developed 
recurring sores, particularly to the left arm and the 
hairline of the neck to the left side.  On examination, the 
veteran had very slight scarring noted on the left forearm, 
but there were no scars to evaluate.  He stated that he would 
occasionally develop a rash to the chest area, but none was 
noted.  He did have one sore behind the left ear, and some on 
the left side of the scalp, but because of the stage, the 
examiner indicated that it would be impossible to state what 
they were.  The diagnosis was recurring sores.  The examiner 
commented that the sores did not appear to be chloracne.  He 
added that it was possible that they could be acne, but it 
was impossible to state.  It was further noted that there was 
no dermatologist at that facility.

The veteran was again afforded an examination of the skin by 
the VA in May 2004.  The claims folder was not available for 
review.  The veteran complained of a 25-year history of acne 
on his back.  He related that for the previous five years, he 
only had breakouts once or twice a year.  Following an 
examination, the diagnosis was that there was no evidence of 
chloracne either in the past or at the present time.



Analysis 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
wartime service.  38 U.S.C.A. § 1110.

A.  PTSD 

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  
Additionally, if the claimed stressor is related to the 
claimant having been a prisoner-of-war, prisoner-of-war 
experience which satisfies the requirements of 38 C.F.R. 
§ 3.1(y) (2001) of this part will be accepted, in the absence 
of evidence to the contrary, as conclusive evidence of the 
claimed stressor.  38 C.F.R § 3.304(f) (effective prior to 
March 1, 1997).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with Sec. 4.125(a) of 
this chapter; a link, established by medical evaluation, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony may establish the occurrence of the 
claimed in-service stressor.  If the evidence establishes 
that the veteran was a prisoner of war (POW) under the 
provisions of Sec. 3.1(y) of this part and the claimed 
stressor is related to that prisoner of war experience, in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardship's of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (effective March 7, 1997).

Several decisions of the Court have affected the adjudication 
of claims for service connection for PTSD. It appears that in 
approaching a claim for service connection for PTSD, the 
question of the existence of an event claimed as a 
recognizable stressor must be resolved by adjudicatory 
personnel.  If the adjudicators conclude that the record 
establishes the existence of such a stressor or stressors, 
then and only then, the case should the case be referred for 
a medical examination to determine the sufficiency of the 
stressor and as to whether the remaining elements required to 
support the diagnosis of PTSD have been met.  In such a 
referral, the adjudicators should specify to the examiner(s) 
precisely what stressor or stressors has been accepted as 
established by the record, and the medical examiners must be 
instructed that only those events may be considered in 
determining whether the veteran was exposed to a stressor 
during service of sufficient severity as to have resulted in 
ongoing psychiatric symptomatology.  In other words, if the 
adjudicators determine that the existence of an alleged 
stressor or stressors in service is not established by the 
record, a medical examination to determine whether PTSD due 
to service is present would be pointless.  Likewise, a 
diagnosis of PTSD based upon claimed stressors whose 
existence the adjudicators have not accepted would be 
inadequate for rating purposes.  See West v. Brown, 7 Vet. 
App. 70 (1994); Caluza v. Brown, 7 Vet. App. 498 (1994); and 
Zarycki v. Brown, 6 Vet. App. 91 (1993); 

The veteran asserts that service connection is warranted for 
PTSD.  The fact remains that there is no clinical evidence of 
record that the veteran has ever been treated for or 
diagnosed with PTSD.  The Board acknowledges that the veteran 
has referred to several general matters that constituted 
stressors, but notes that even he conceded that he could not 
refer to any specific event.  During the hearing at the RO in 
December 1996, he stated that his ship had exchanged fire 
with the enemy.  His spouse also testified that they saw a 
psychiatrist in 1985, in conjunction with adoption 
proceedings, and that she wanted the veteran to return for 
relaxation therapy and for meetings with other Vietnam 
veterans.  It was further indicated that the veteran denied 
at that time having any problem.  

The only evidence supporting the veteran's claim consists of 
his statements that he has PTSD.  In contrast, the medical 
evidence fails to establish that a diagnosis of PTSD has been 
made.  Accordingly, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection for PTSD.

B.  A skin disability, to include chloracne

VA regulations pertaining to Agent Orange exposure, now 
expanded to include all herbicides used in Vietnam, provide 
for a presumption of exposure to herbicide agents for 
veterans who served on active duty in Vietnam during the 
Vietnam era.  "Service in the Republic of Vietnam" includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.  An herbicide agent is a chemical in 
an herbicide used in support of the United States and allied 
military operations in the Republic of Vietnam during the 
Vietnam era.  38 C.F.R. § 3.307(a)(6) (2004).  

The regulations also stipulate the diseases for which service 
connection may be presumed due to an association with 
exposure to herbicide agents.  The specified diseases are 
chloracne or other acneform disease consistent with 
chloracne; Type 2 diabetes (also known as Type II diabetes 
mellitus or adult-onset diabetes); Hodgkin's disease; chronic 
lymphocytic leukemia; multiple myeloma; non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea); and soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2004).  

The veteran has not argued, and the evidence does not 
otherwise establish, that a skin disability was present in 
service.  The Board observes that the service medical records 
are negative for complaints or findings referable to any skin 
problems, and a clinical evaluation of the skin on the 
separation examination in June 1969 revealed no abnormality.  
The Board observes that when the veteran was hospitalized in 
a private facility in March 1984, the skin was normal.  While 
the veteran was noted to have burn scars on the VA 
examination in May 1986, the initial clinical evidence of a 
skin disability was in August 1993, at which time he related 
that his rash had been present for approximately ten years.  
It is further noted that chloracne was not found on the most 
recent VA examination, conducted in May 2004.  There is no 
competent medical evidence linking any current skin 
disability to service.  

The veteran's main argument is that his skin disability is 
related to his exposure to Agent Orange in Vietnam.  In this 
regard, the Board observes that the record must demonstrate 
that the veteran actually served on land at some point in 
Vietnam.  No such evidence has been presented in this case.  
Indeed, the veteran acknowledged in a statement dated in 
September 1996 that his ship patrolled within yards of shore 
and that he probably patrolled most of the whole coastline of 
Vietnam.  This does not constitute "service in the Republic 
of Vietnam."  See 38 C.F.R. § 3.307(a)(6); and VAOPGCPREC 
27-97 (holding that mere service on a deep-water naval vessel 
in waters off shore of the Republic of Vietnam is not 
qualifying service in Vietnam).  There is no current evidence 
of record that the veteran physically set foot in Vietnam.  
Accordingly, there is no basis on which a grant of service 
connection may be based.  


ORDER

Service connection for PTSD is denied.

Service connection for a skin disability, to include 
chloracne, both on a direct basis and as secondary to Agent 
Orange, is denied.



	                        
____________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


